Citation Nr: 1646713	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  04-40 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, posttraumatic stress disorder (PTSD), bipolar disorder, adjustment disorder, and generalized anxiety disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971, and had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran and his wife testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in February 2007.  A transcript of the hearing is associated with the evidentiary record.

In an April 2007 decision, the Board reopened the Veteran's claim of entitlement to service connection for schizoaffective disorder, and remanded the matter for further development.

The Veteran's VA and private treatment records include diagnoses of schizoaffective disorder, posttraumatic stress disorder (PTSD), bipolar disorder, adjustment disorder, and generalized anxiety disorder.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, PTSD, bipolar disorder, adjustment disorder, and generalized anxiety disorder.

The Veteran and his wife testified at a Travel Board hearing before a second VLJ in April 2010.  A transcript of the hearing is associated with the evidentiary record.

In a January 2011 decision, the Board denied the Veteran's claim of entitlement to service connection for prostate cancer, and remanded the claim of entitlement to service connection for an acquired psychiatric disorder for further development.

In September 2015, the Veteran's previous representative submitted to the Board a written notice of withdrawal from representation for all pending issues.  The evidence of record includes a copy of an August 2015 letter from the representative to the Veteran notifying him of the intent to withdraw as representative before VA.  The Veteran has not indicated he has a new representative in this matter, and he did not contest his prior representative's withdrawal.  See 38 C.F.R. § 20.608 (2015).  Accordingly, the Veteran is representing himself before the Board.

In February 2016, the Board remanded this matter to afford the Veteran a hearing before a third VLJ, pursuant to his request in a May 2014 VA Form 9.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

The Veteran was scheduled to appear for a videoconference hearing before a third VLJ in September 2016.  The evidentiary record contains a letter sent to the Veteran's address of record in August 2016, noting the date, place, and time of the hearing.  The Veteran did not report for the September 2016 hearing before the Board.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostate cancer has been raised by the record in an August 2012 statement from the Veteran's former representative.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has reported receiving inpatient psychiatric treatment during his active duty service at the 97th General Hospital in Frankfurt, Germany.  See, e.g., April 2010 Travel Board hearing testimony; February 2007 Travel Board hearing testimony.  The Veteran's service treatment records include a September 1969 Clinical Record Cover Sheet which states the Veteran was admitted to the 97th General Hospital in Frankfurt, Germany for two days, and received psychiatric treatment; the diagnosis was "Drunkenness simple."  However, further treatment records regarding this hospitalization, to include the psychiatric treatment, are not associated with the Veteran's service treatment records.  On remand, the AOJ should undertake appropriate developments to obtain any outstanding service treatment records regarding the Veteran's in-service hospitalization.

In the April 2007 and January 2011 remands, the Board noted the Veteran's reports that he received inpatient psychiatric treatment at the Atlanta VA Medical Center (VAMC) within a year of his separation from active duty service in 1971, and that he had received outpatient treatment between 1974 and 1976.  See June 1987 claim; see also June 1981 Atlanta VAMC discharge summary (noting the Veteran had a history of multiple admissions at the Atlanta VAMC).  The Board instructed the AOJ to obtain the Veteran's outstanding VA treatment records.  In February 2011, the AOJ requested copies of the Veteran's outpatient treatment records from the Atlanta VAMC dated from September 1971 through December 1980.  In April 2012, the Atlanta VAMC responded that they did not have any outpatient records for the Veteran during that time frame.  However, it does not appear that the AOJ has requested copies of any inpatient treatment records during that time period.  On remand, the AOJ should undertake appropriate development to obtain any VA treatment records, including inpatient treatment records, from the Atlanta VAMC dated from September 1971 to May 1981, the date of the first VA treatment record associated with the evidentiary record.

The evidence of record also indicates there are outstanding relevant private treatment records.  The Veteran has reported receiving treatment at Georgia Regional Hospital right after he got out of active duty service, in the early 1970s, and in 1988.  See November 2004 substantive appeal; January 2004 notice of disagreement; March 1989 claim.  Associated with the evidentiary record are Georgia Regional Hospital treatment records dated from October 1985 to November 1985, and in June 1986, only.  The Veteran has also reported receiving psychiatric treatment at Charter Behavioral Center, to include from Dr. R.G., since he was discharged from active duty service, and between 1980 and 1999.  See November 2004 substantive appeal; January 2004 notice of disagreement (identifying Dr. R.G.); July 2000 Veteran statement; July 2000 VA Form 21-4142.  The evidentiary record does not appear to contain any treatment records from Charter Behavioral Center.  An August 1993 treatment record from Southwest Hospital and Medical Center indicated that the Veteran had been treated by his private physician, Dr. J.R., for increased anxiety; no treatment records from Dr. J.R. are currently of record.  Finally, the Veteran's Social Security Administration records include a January 1986 Vocational Report in which the Veteran reported he had been sent to the mental health clinic by one of his jobs.  On remand, the AOJ should ask Veteran to identify all non-VA medical providers who have treated him for any psychiatric disability, and then undertake appropriate efforts to obtain any outstanding private treatment records.

The Veteran contends that his current acquired psychiatric disability began during, or is related to, his active duty service.  The Veteran contends that he was removed from training for military police after receiving mental health treatment in service.  See, e.g., February 2007 Travel Board hearing testimony.  Further, the Veteran contends he has experienced psychiatric symptoms and been treated for his acquired psychiatric disability since his separation from active duty service.  

In August 2009, a VA examiner reviewed the evidence of record, and opined that it was less likely than not that any current psychiatric condition of the Veteran's was related to his active duty service.  However, the August 2009 VA examiner noted that she had not personally interviewed or examined the Veteran.  

At the time of the August 2009 VA medical opinion, it does not appear that the Veteran's service personnel records were associated with the evidentiary record.  These records confirm the Veteran's reports that he had originally enlisted or volunteered for law enforcement and began advanced individual training for military police, but then his Military Occupational Specialty (MOS) was changed from Military Police to Cook, and later to Motor Transport Operator.  See, e.g., DD Form 214; MOS listings; Record of Assignments.  The Veteran's service personnel records also include multiple Records of Proceedings Under Article 15 during the Veteran's active duty service, for infractions such as failure to report to duty, absence from duty without authorization, and failure to obey lawful orders, as well as a Court Martial for physically assaulting two military police officers. 

Because the August 2009 VA examiner was unable to review and consider the Veteran's service personnel records, the Board finds the August 2009 VA examiner's opinion is inadequate upon which to base a decision.  Further, given the multiple psychiatric diagnoses of record, the Veteran's various contentions regarding his symptoms during and following service, as well as the various contentions of the Veteran and his wife as to the relationship between the Veteran's current acquired psychiatric disability and his active duty service, the Board finds the Veteran should be afforded a VA examination, to include an interview of the Veteran.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of his current acquired psychiatric disability.

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replaced them with references to the recently updated DSM, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Here, the RO certified the Veteran's appeal to the Board in January 2005 and accordingly, this claim is governed by the      DSM-IV.  Therefore, the new VA examination of the Veteran should be conducted in conjunction with the criteria set forth by the DSM-IV.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should undertake appropriate development to obtain any outstanding service treatment records, to include any records regarding the Veteran's hospitalization and psychiatric treatment at the 97th General Hospital in Frankfurt, Germany in September 1969.  All records requests and responses received should be documented in the evidentiary record, and efforts to obtain these records must continue until a negative response is received or it is determined that additional development efforts would be futile.

If service treatment records regarding the Veteran's September 1969 hospitalization cannot be located, document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the Veteran of the specific records that are unable to be obtained; (b) explain the efforts made to obtain such records; and (c) describe any further action that will be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. The AOJ should ask the Veteran to identify all private mental health treatment, and any treatment for mental health symptoms, since his separation from active duty service.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claim, to include from Georgia Regional Hospital beginning in 1971; from Charter Behavioral Center, to include Dr. R.G., beginning in 1971; from Dr. J.R., to include those dated in the early 1990s; and from any mental health treatment at the request of an employer between 1971 and 1986.  When contacting the Veteran to obtain any necessary release, the RO should provide the full names of these doctors as identified in an August 1993 Southwest Hospital and Medical Center discharge summary (Dr. J.R.), and the November 2004 notice of disagreement (Dr. R.G. at Charter Behavioral Center) to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should obtain any outstanding VA treatment records, to include any Atlanta VAMC inpatient treatment records dated from August 1971 to May 1981, as well as any updated VA treatment records dated from April 2012 to the present.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination by an appropriate examiner to determine the nature and etiology of his current acquired psychiatric disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since May 2000 per the criteria set forth in the DSM-IV.

The examiner should address the diagnoses of schizoaffective disorder, PTSD, bipolar disorder, adjustment disorder, and generalized anxiety disorder.

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor upon which the diagnosis is predicated.

c) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since May 2000, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should specifically address the November 1968 service treatment records requesting evaluation for "possible organic dysfunctioning" due to a skull fracture in March 1968.  The examiner should also address the Veteran's September 1969 hospitalization in Germany with psychiatric treatment, the January 1970 service treatment record noting the Veteran's report of being "crabby" and short with friends, and the December 1970 complaints of insomnia.

The examiner should also specifically address the Veteran's service personnel records regarding his change of MOS from military police, as well as the Article 15s and Court Martial during his active duty service.

The examiner should also address the contentions of the Veteran and his wife that his psychiatric symptoms began during his active duty service, and have continued since his separation from service.

d) As to any acquired psychiatric disorder which the examiner believes clearly and unmistakably pre-existed service, the examiner should provide an opinion as to whether it is clear and unmistakable that disability was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

5. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



___________________________                           ___________________________
             MICHAEL LANE                                                       C. TRUEBA
           Veterans Law Judge                                               Veterans Law Judge
     Board of Veterans' Appeals                                   Board of Veterans' Appeals


___________________________
S. HENEKS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

